Citation Nr: 0924821	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-21 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provision of 38 U.S.C.A. § 1318 (West 2002 & Supp. 
2008).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from November 1951 to 
March 1973.  He died in August 2004.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for the cause of 
the Veteran's death and denied entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318.  

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran died in August 2004.

2.  At the time of the Veteran's death, service connection 
was in effect for:  residuals of a fracture of the posterior 
lip of the right ascetabulum, rated 10 percent disabling; a 
laceration scar on the forehead, rated noncompensable; and 
bilateral hearing loss rated noncompensable.  

3.  At the time of his death, the Veteran had no additional 
claims pending before VA.  


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation benefits under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.22 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of her claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed immediately below, the 
Board finds that the VCAA is not applicable on the issue 
addressed in this decision.  See Holliday v. Principi, 14 
Vet. App. 280, 282-83 (2001) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The facts regarding the claim for dependency and indemnity 
compensation benefits pursuant to 38 U.S.C.A. § 1318 are not 
in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue addressed herein.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.  No amount of additional evidentiary 
development would change the result of this case; therefore 
no VCAA notice is necessary.  See also Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (VCAA not applicable "because the 
law as mandated by statute, and not the evidence, is 
dispositive of the claim"); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  

In any event, with respect to this claim, VCAA letters were 
sent to the appellant by the RO in October 2004 and May 2008.  
Neither the appellant nor her representative have contended 
that VCAA notice was in any way inadequate with regard to the 
§ 1318 claim.  

The Board adds that general due process considerations have 
been satisfied.  See 38 C.F.R. § 3.103 (2008).  The appellant 
has been provided ample opportunity to present evidence and 
argument in support of her claim, and she has in fact done 
so.  As indicated above, she retained the services of a 
representative and she testified at a personal hearing before 
the undersigned Acting Veterans Law Judge in September 2008.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue of entitlement to dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1318.  



Analysis - § 1318 Claim

In general, under 38 U.S.C. § 1318, VA death benefits may be 
paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of non service-connected causes, if 
the veteran's death was not the result of his own willful 
misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
(POW) who died after September 30, 1999.  See 38 U.S.C.A. § 
1318; 38 C.F.R. § 3.22.

In August 2001, VA temporarily suspended the adjudication of 
claims for dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C. § 1318 where, as here, a 
veteran was not rated totally disabled for a continuous 
period of at least ten years prior to death, or at least five 
years from the veteran's release from active duty, in 
response to the Federal Circuit's decision in National 
Organization of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), as 
such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.  

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all 
dependency and indemnity compensation claims (with certain 
exceptions not relevant here), including "hypothetical 
entitlement" claims.  Crucially, the Federal Circuit held 
that VA could properly construe the "entitled to receive" 
language of 38 U.S.C.A. § 1318 to bar the filing of new 
claims, i.e., "hypothetical entitlement" claims, in which no 
claim was filed during the veteran's lifetime or where a 
claim had been denied and was not subject to reopening.  

In this case, the Veteran was not continuously rated totally 
disabled from his 1973 release from service, and he was not 
rated totally disabled for a continuous period of at least 10 
years immediately preceding his death in August 2004.  In 
fact, at the time of his death, his combined service-
connected disability rating was 10 percent.  The record does 
not show, nor does the appellant contend, that the Veteran 
had been a POW.  Accordingly, the Veteran did not meet the 
pertinent requirements of law in order for the appellant to 
be entitled to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318.  See 38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.  

The Board must also address the question of whether the 
Veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA II, supra.  

According to the only subsection of 38 C.F.R. § 3.22(b) 
potentially applicable in this case (as the other subsections 
involve other circumstances inapplicable here, such as 
withholding or waiver of payment), "entitled to receive" 
means that, at the time of death, the veteran had a service-
connected disability rated totally disabled by VA, and was 
not receiving compensation because the veteran had applied 
for said compensation but had not received it due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of disability evaluation or effective date.  See 
38 C.F.R. § 3.22(b) (2008).  

The record shows that in a June 1973 rating decision, the RO 
granted service connection for residuals of a fracture of the 
posterior lip of the right ascetabulum and assigned a 10 
percent disabling; granted service connection for a 
laceration scar on the forehead, and assigned a 
noncompensable rating; granted service connection for 
bilateral hearing loss and assigned a noncompensable rating; 
and denied service connection for defective near vision and 
residuals of bilateral parotitis with acute left orchitis.  
For the remainder of his life, the Veteran initiated no 
further claims with VA and submitted no additional 
correspondence.  There is no indication that the Veteran ever 
demonstrated any disagreement with the disabilities for which 
service connection was denied or the ratings assigned for the 
disabilities for which service connection was granted.  At 
the time of his death, his combined rating was 10 percent.  

The appellant has made no argument that the rating decision 
for the Veteran's service-connected disabilities was clearly 
and unmistakably erroneous.  Nor has she argued that VA 
failed to adjudicate any claim by the Veteran that could 
potentially serve as the basis for the award of compensation 
under 38 U.S.C. § 1318.  As there is no specific contention 
in the record that any particular rating decision is clearly 
and unmistakably erroneous, 38 C.F.R. § 3.22(b)(3) (2008) is 
not relevant to the appellant's claim.  

Because the law, and not the facts, is dispositive of this 
matter, the appellant has failed to state a claim upon which 
relief may be granted and, as a matter of law, her claim for 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1318 is denied.  




REMAND

The appellant alternatively seeks entitlement to service 
connection for the cause of the Veteran's death under 38 
U.S.C. § 1310.  In order to establish service connection for 
the cause of the Veteran's death, the medical evidence must 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).  

The Veteran died in August 2004.  According to the 
Certificate of Death, the causes of his death were metastatic 
bronchiogenic carcinoma, metastatic adenocarcinoma of the 
prostate, and coronary artery disease.  The appellant has 
asserted that the Veteran's fatal cancers were due to 
exposure to Agent Orange in service.  Moreover, prostate 
cancer and cancer of the bronchus are included in the list of 
diseases that are presumed to be due to exposure to Agent 
Orange.  See 38 C.F.R. § 3.309(e).  However, the record does 
not show that the Veteran served in the Republic of Vietnam 
during the Vietnam era.  Hence, his exposure to Agent Orange 
may not be presumed, and service connection may not be 
granted for those cancers on a presumptive basis in order to 
establish service connection for the cause of the Veteran's 
death.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd 
sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) 
(upholding VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a service member's presence 
at some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption).  

Exposure to Agent Orange in areas other than Vietnam must be 
shown by the evidence of record.  

The record shows that the Veteran served in Thailand from 
August 29, 1970 to January 31, 1971.  The appellant has 
asserted that the Veteran worked on aircraft that had been 
used to spray Agent Orange in Vietnam, and that he came into 
contact with these aircraft while he was serving as an 
aircraft maintenance technician in Thailand.  Her assertions 
are credible.  

Therefore, the Board finds that a remand is necessary so that 
an attempt to verify the Veteran's exposure to Agent Orange 
in this manner can be made through the appropriate channels, 
including with the United States Army and Joint Services 
Records Research Center (JSRRC) (formerly known as the United 
States Armed Services Center for Unit Records Research 
(USASCURR)).  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be given the 
opportunity to present any additional 
evidence in her possession that may 
support her assertion that the Veteran was 
exposed to Agent Orange during his period 
of duty in Thailand, including any 
statements from individuals who served 
with the Veteran and may have knowledge of 
any such exposure.  

2.  Send a copy of the Veteran's DD Form 
214 and his personnel file to the JSRRC.  
That agency should be asked to provide any 
information that might corroborate the 
appellant's assertion that the Veteran 
came into contact with the aircraft that 
were used to spray Agent Orange in Vietnam 
during his period of service in Thailand 
from August 1970 to January 1971, or was 
in any other way exposed to Agent Orange 
during this period of active duty.  

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for the 
cause of the Veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided with a supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


